 Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 1 of 17 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
DESIREE J. TRIPPET,                                                   Case No.: 19-cv-881

                                   Plaintiff,
                 - against –                                          VERIFIED COMPLAINT

FIVE STAR ELECTRIC CORP., and LOCAL UNION
#3 IBEW,                                                              PLAINTIFF DEMANDS
                                                                      A TRIAL BY JURY
                                    Defendants.
------------------------------------------------------------------x

        Plaintiff DESIREE J. TRIPPETT (“Plaintiff”), by and through her attorneys, White,

Hilferty & Albanese,LLP, hereby complains of Defendants, upon information and belief as

follows:

                                         NATURE OF THE CASE

1.      Plaintiff brings this action alleging that Defendants violated Title VII of the Civil Rights

        Act of 1964, 42 U.S.C. § 2000 et seq., and the New York State Human Rights Law, N.Y.

        Exec. Law 290. et seq., and the New York City Human Rights Law, N.Y.C. Admin Code

        8-101, et seq. and seeks damages to redress the injuries she suffered as a result of being

        discriminated against on the basis of her sex as well as being subjected to unlawful sexual

        harassment and retaliation.

                                        JURISDICTION & VENUE

2.      Jurisdiction of this Court is proper 42 U.S.C. § 2000, et seq., and 28 U.S.C. §§ 1331 and

        1343.

3.      The Court has supplemental jurisdiction over Plaintiff’s claims brought under state law

        pursuant to 28 U.S.C. § 1367.
 Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 2 of 17 PageID #: 2



4.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) as it is a judicial district in

      which a substantial part of the events or omissions giving rise to the claims occurred.

                             PROCEDURAL REQUIREMENTS

5.    Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal

      Employment Opportunity Commission (“EEOC”).

6.    Plaintiff received from the EEOC a notice of right-to-sue, dated November 26, 2018.

7.    Plaintiff has filed this action within 90 days of receipt of said notice of right-to-sue.

                                         THE PARTIES

8.    Plaintiff DESIREE J. TRIPPET was and is a resident of the State of New York, Suffolk

      County.

9.    Defendant FIVE STAR ELECTRIC CORP. (“Defendant Five Star”) is located in the State

      of New York, Queens County.

10.   Defendant LOCAL UNION NO. 3 IBEW (“Defendant Local #3”) is located in the state of

      New York, Queens County.

11.   At all times relevant, Defendant Five Star owns, operates, and/or maintains Five Star in

      Queens County, New York.

12.   At all times relevant, Defendant Local #3 owns, operates, and/or maintains Local #3 in

      Queens County, New York.

                                     MATERIAL FACTS

13.   For 23 years, Plaintiff worked as an Electrician and was a member of Defendant Local #3.

      For the past 10 years, Plaintiff functioned as a Shop Steward.




                                                 2
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 3 of 17 PageID #: 3



14.   On November 17, 2015, Defendant Five Star hired Plaintiff as an Electrician and

      immediately assigned her to Riverside 5, located in Manhattan. Plaintiff also functioned as

      Shop Steward for Defendant Local #3 at this work site.

15.   Throughout Plaintiff’s employment, she performed her job duties in an exemplary manner.

16.   In April 2016, Defendant Local #3’s Business Representative Rick Rollins slapped

      Plaintiff’s buttocks while she walked up the stairs. Rollins then stated, “I always wanted to

      do that.”

17.   On multiple occasions throughout Plaintiff’s employment, Rollins repeatedly engaged in

      sexually-related conversation despite Plaintiff’s objections.

18.   Subsequently, Plaintiff reported Rollins’ inappropriate conduct to Defendant Local #3.

      Subsequently, Defendant Local #3 employees retaliated against Plaintiff for her complaints

      against Rollins.

19.   On May 25, 2016, Plaintiff overhead an inappropriate conversation between three of her

      male colleagues who were unaware that Plaintiff was in the building. Specifically, Plaintiff

      overheard Vlad Levrints state how nice Plaintiff’s “titties look.” In response, Brian

      Mahoney stated, “I heard she slept with every man on the Joint Board to get her Shop

      Steward card.” John Divilly then stated, “If she takes off all her clothes, her whole body

      will drop to the ground.”

20.   On May 27, 2016, Plaintiff reported the incident to General Forman Steve Goldstein and

      Second-in-Command Rick Sciarrone, as well as Rollins as her Business Representative. In

      response, Goldstein asked Plaintiff if she wished to press charges, have the workers

      transferred, or do nothing. Plaintiff expressed that she did not want to press charges;

      however, that she wanted the workers removed from the job site, or at least have Divilly



                                                3
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 4 of 17 PageID #: 4



      transferred. Nevertheless, Goldstein refused to transfer Divilly, claiming that he was one

      of his “best workers.”

21.   Instead, Goldstein stated that Plaintiff “needed thicker skin” and insisted that she knew

      “how these guys are.” Goldstein’s dismissive conduct implied that Plaintiff should accept

      the sexual harassment to which she was subjected.

22.   Subsequently, Goldstein disclosed Plaintiff’s complaints against her male colleagues, to

      those very same male colleagues, whom she later overheard speaking about her in a

      negative manner and disclosing her complaints against them to other male employees.

23.   Accordingly, Goldstein’s disclosure further intensified the hostile work environment to

      which Plaintiff was subjected by Defendant.

24.   During this time, Plaintiff repeatedly asked Rollins to visit her work site to address the

      gender discrimination and harassment to which she was subjected by her male colleagues.

      However, Rollins failed to address or ameliorate the situation. Plaintiff relentlessly

      contacted Rollins multiple times; however, each time Plaintiff spoke to him, she was told

      that he [Rollins] was too busy. On one occasion, Rollins told Plaintiff he was “going to get

      his drink on,” and another time Rollins inappropriately stated he “was going to Hempstead

      on a booty call.”

25.   Despite Rollins’ dismissive treatment of Plaintiff regarding her sexual harassment

      complaints, in early 2016, Rollins promptly addressed a situation during which a female

      member accused a male member of sexual harassment. Rollins immediately transferred the

      accused harasser to another job in order to protect him from disciplinary consequences.

26.   In late May 2016, Plaintiff learned that Rick Sciarrone warned her harassers Divilly,

      Mahoney and Levrints not to speak about Plaintiff’s anatomy. In response, Divilly asked



                                               4
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 5 of 17 PageID #: 5



      why they should listen to Plaintiff and offensively stated, “She’s dumb and has the

      education of a three-year-old.”

27.   On June 1, 2016, Rick Sciarrone asked Plaintiff whether everything was okay, to which

      Plaintiff expressed her disappointment with how Goldstein handled her sexual harassment

      complaint.

28.   Subsequently, Goldstein requested that Plaintiff be patient and allow Divilly to be

      transferred when he returned from his vacation.

29.   On June 8, 2016, in further retaliation against Plaintiff, upon her return to the Five Star job

      site, she observed a noose hanging in front of the shanty. Plaintiff believed the noose was

      hung by a Local #3 member/employee.

30.   Accordingly, Plaintiff immediately texted Rollins, Raymond Melville and Business

      Manager Joseph Sanigate about the discriminatory incident. In response, Plaintiff was

      verbally attacked for her complaint and reminded that Defendant Local #3 maintained a

      “good old boys’ club.” Further, the individuals threatened that Plaintiff’s stance against the

      misogyny and pervasive hostile work environment would not be tolerated.

31.   Subsequently, Plaintiff requested that Local #3 relocate her to another borough so that

      Rollins would no longer represent her.

32.   That same day, Defendant Local #3’s Recording Secretary Thomas J. Clearly issued the

      Executive Board’s determination on Plaintiff’s charges against Goldstein, Divilly,

      Mahoney and Levrints. Specifically, the Executive Board determined that the four men

      were partially guilty of violating Defendant Local #3’s policies.




                                                5
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 6 of 17 PageID #: 6



33.   On June 9, 2016, Plaintiff again complained to Rollins about the May 2016 sexual

      harassment to which she was subjected. However, Rollins dismissed her complaint and

      refused to ameliorate the situation.

34.   On June 14, 2016, Rollins contacted General Superintendent Kenneth Benfante regarding

      Plaintiff’s sexual harassment complaints and advised Plaintiff to contact Benfante to handle

      the matter.

35.   On June 15, 2016, Plaintiff attempted to speak with Rollins about the May 2016 sexual

      harassment incident and work environment. During the conversation, Plaintiff expressed

      how she felt as though if it were Rollins’ daughter in Plaintiff’s situation, he would have

      immediately met with her and would not allow her to be treated in such manner. In

      response, Rollins explicitly stated, “Who the fuck do you think you’re talking to? You

      better find a better way to fucking talk to me and don’t call my phone with bullshit like

      that!” Rollins then hung up on Plaintiff.

36.   Following a Lewis Latimer Club meeting, which is sanctioned by Local #3, Rollins yelled

      out in front of multiple members of the club, all of whom were Shop Stewards and members

      of Local #3, “Yo Desiree! Get over here! After this job with Five Star that you are on is

      complete, you will never get another Shop Steward’s ticket again. You and I aren’t working

      out. Who the fuck do you think you are talking to me like that, and about my family like

      that? Who are you to compare yourself to them?” This conduct evinces the hostile work

      environment and retaliation that Rollins’ subjected Plaintiff to.

37.   The following day, Plaintiff met with Super of Defendant Five Star Benfante to address

      the May 25, 2016 incident. They discussed the situation and scheduled a meeting for the

      following day.



                                                  6
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 7 of 17 PageID #: 7



38.   On June 16, 2016, Plaintiff attended the meeting with Defendant Local #3’s sexual

      harassment Representative Maureen Stiger and Diversity Representative Marc Brown.

      Notably, Rollins refused to attend the meeting because he believed it was “unimportant.”

39.   During the meeting, Benfante advised the Goldstein that he inappropriately handled the

      situation and that his conduct violated Defendant Five Star’s policies and procedures. In

      response, Goldstein claimed that Plaintiff never told him that she was subjected to sexual

      harassment and that he believed it was “a little mix up.” In response to Goldstein’s

      statements, Rick Sciarrone stated that Goldstein was not being honest, and that Plaintiff

      indeed informed both Sciarrone and Goldstein about what occurred two days after the May

      2016 incident.

40.   Subsequently, Benfante summoned Mahoney to the meeting to question him about the

      incident. Mahoney falsely stated that none of Plaintiff’s statements occurred and that he

      thought that Plaintiff and himself were friends.

41.   Thereafter, Benfante questioned Levrints about the incident. Levrints alleged that the

      situation never occurred.

42.   During this time, Divilly was on vacation and therefore, was not interviewed by

      Defendants.

43.   Benfante then summoned Robert Sparks to the meeting, who witnessed the incident. Sparks

      stated that he witnessed the incident between Plaintiff and the male colleagues on May 25,

      2016 and his version of events supported Plaintiff’s allegations. Further, Sparks offered to

      be a witness in the matter.

44.   Lastly, Benfante questioned Sonia Gregorio, who also substantiated Plaintiff’s sexual

      harassment complaint against the men based upon the information that Mahoney, Divilly



                                               7
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 8 of 17 PageID #: 8



      and Levrints relayed to Gregorio. Notably, Gregorio was subjected to sexual harassment

      by another male colleague.

45.   On June 17, 2016, Defendant Five Star terminated the employment of Divilly, Levrints and

      Mahoney. Benfante afforded Goldstein a lateral transfer, not a demotion.

46.   In September 2016, Defendant Local #3 relocated Plaintiff to another job site. Accordingly,

      Kenneth Forsberg became her Business Representative, who was Rollins’ colleague.

      Forsberg then joined with Rollins to further retaliate against Plaintiff and reprimanded

      Plaintiff without any legitimate basis when she performed Steward functions.

47.   Subsequently, Defendant Local #3 assigned Plaintiff to work for Egg Electric for

      approximately two months and then assigned her to per diem jobs at Madison Square

      Garden and the Jacob Javits Convention Center in New York City.

48.   Once the per diem jobs became slow, Plaintiff requested additional work from Forsberg,

      who advised Plaintiff that he did not have any work for her and that she should revisit

      Defendant Local #3’s employment window and work as a Journeywoman instead of a Shop

      Steward.

49.   Forsberg then sarcastically apologized to Plaintiff stating, “It’s a shame because I knew

      your dad and your brothers for so long and I am sorry I have to do this.”

50.   As a result of Forsberg’s treatment, Plaintiff contacted Melville to report the retaliation to

      which she was subjected by Forsberg due to her sexual harassment complaints. Melville

      advised Plaintiff that he would speak to Forsberg and that Plaintiff would return to work

      as a Shop Steward immediately.

51.   Later that day, Forsberg immediately offered assignments to Plaintiff.




                                                8
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 9 of 17 PageID #: 9



52.   Nevertheless, Forsberg then reassigned Plaintiff to work for Solar Electric, and continued

      to unlawfully retaliate against her.

53.   On November 30, 2016, Plaintiff commenced Workers’ Compensation leave due to the

      anxiety and stress she endured as a result of the sexual harassment and retaliation to which

      she was subjected by Defendant Local #3.

54.   On December 1, 2016, Plaintiff wrote a detailed letter to Melville regarding the incident as

      well as the retaliation to which she was subjected after reporting the sexual harassment.

55.   On December 12, 2016, Plaintiff filed a police report with the Suffolk County Police

      Department regarding an incident that occurred that morning in which an individual

      slashed her tires. Specifically, Plaintiff expressed to the Officer that she was in a lawsuit

      with Defendant Local #3 and strongly suspected that a Local #3 member was responsible

      for the damage to her vehicle.

56.   On February 21, 2017, Defendant Local #3’s Business Manager Christopher Erickson

      issued Plaintiff a letter advising that Defendant Local #3 conducted a “thorough

      investigation” of her serious complaints against Rollins and determined “that there was

      insufficient evidence to support your complaints and accusations.” Further, the letter stated,

      “Therefore, I will not terminate Mr. Rollins from his position as a Business Representative,

      nor will I otherwise discipline him.”

57.   On March 3, 2017, Plaintiff wrote a letter to Erickson refuting the February 21, 2017

      determination.

58.   On March 7, 2017, Plaintiff filed a Charge of Discrimination against Defendant Local #3

      with the New York State Division of Human Rights (“NYSDHR”).




                                                9
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 10 of 17 PageID #: 10



59.   On March 9, 2017, Erickson issued Plaintiff a letter in response to her March 3, 2017 letter.

      Specifically, Erickson claimed that Plaintiff’s lack of witnesses was determinative of the

      matter as Melville was “ready and willing to interview witnesses you might have, but did

      not present.”

60.   On March 9, 2017, Plaintiff filed charges against Rollins with the International

      Brotherhood of Electrical Workers.

61.   On March 15, 2017, Plaintiff responded to Erickson’s March 9, 2017 letter expressing her

      disagreement with his contentions and disparate treatment.

62.   On March 18, 2017, Defendant Local #3 issued Plaintiff a letter advising that Vice

      President Siegel assigned International Representative Richard Redmond to conduct an

      investigation into the charges Plaintiff filed against Rollins.

63.   On April 1, 2017, Union Member Melvin Smiley admitted to committing a crime of

      vandalism. Specifically, Smiley confessed on a video that he was ordered by Rollins to

      slash Plaintiff’s tires, to which he complied.

64.   On April 17, 2017, Defendant Local #3 issued Plaintiff a letter advising that Redmond

      would meet with Plaintiff on May 15, 2017 to further investigate Plaintiff’s charges against

      Rollins. The meeting was subsequently rescheduled to May 25, 2017.

65.   On July 27, 2017, International Representative issued Plaintiff a letter advising her of the

      time, place and date of the hearing scheduled in connection with her charges against

      Rollins.

66.   On August 22, 2017, a hearing was held to address Plaintiff’s charges against Rollins.

67.   During the hearing Plaintiff noted on the record that she was unable to produce more

      witnesses as they were reluctant to come forward out of fear of retaliation. (Tr. at pgs. 19-



                                                10
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 11 of 17 PageID #: 11



      20, lines 7-25, 1). Plaintiff’s Representative Hargrave clarified that the efforts to obtain

      witnesses for the hearing was “kind of a hinderance.” (Tr. at pgs. 20-23, lines 5-25, 1-25,

      1,25, 1-2).

68.   During the hearing, Daryl Spivey and former President Melvin Smiley testified on

      Plaintiff’s behalf. Specifically, Spivey testified that Rollins often acted irate and verbally

      abusive towards Plaintiff. Further, Smiley testified that he saw Rollins “Los[e] his cool, a

      time or two.” (Tr. at pg. 31, lines 5-6). Further, Smiley testified that he witnessed Rollins

      lose his cool around Plaintiff. (Tr. at pg. 31, lines 24-25). Moreover, Smiley that Rollins

      became loud and aggressive towards Plaintiff and that he felt uncomfortable with Rollins’

      treatment of Plaintiff. (Tr. at pgs. 32, 39 lines 16-24, 14-18). Additionally, Smiley implied

      that there was a culture of excluding individuals who opposed Rollins and that they did not

      experience the same opportunities as others and that Plaintiff was “on the outside.” (Tr. at

      pg. 43, lines 11-24).

69.   Further, Smiley testified that after Plaintiff brought charges against Rollins, there was a

      consensus to “try to quiet her up and send her a message.” (Tr. at pgs. 48, 51-52, lines 10-

      18, 21-1). In addition, Smiley testified that he had first-hand knowledge of the vandalism

      to Plaintiff’s vehicles at her home. (Tr. at pg. 49, lines 1-25). Smiley also acknowledged

      that Rollins engaged in “frisky” conduct towards Plaintiff. (Tr. at pg. 53, lines 16-25).

      Further, Smiley testified that he witnessed Rollins engage in behavior towards Plaintiff that

      was not reciprocal. (Tr. at pg. 54, lines 1-6). Smiley also testified that he recalled Rollins

      referenced Plaintiff’s body during a conversation. (Tr. at pg. 56, lines 17-21). Smiley also

      testified that an intermediary gave him a direct order from Rollins to slash Plaintiff’s tires.




                                                11
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 12 of 17 PageID #: 12



      (Tr. at pg. 65, lines 6-15). Smiley’s testimony is direct evidence of the hostile work

      environment and retaliation to which Rollins, on behalf of Local #3 subjected Plaintiff.

70.   During the hearing, Rollins pled not guilty to the charges against him.

71.   On October 4, 2017, Michael D. Welsh rendered his decision regarding the charges against

      Rollins. Specifically, Welsh determined that Rollins was partially guilty of violating Local

      #3’s Constitution and was fined $5,000 in connection with the sexual harassment to which

      he subjected Plaintiff.

72.   On October 11, 2017, International Vice President Michael D. Welsh emailed Plaintiff

      advising her that her desire to appeal his decision regarding the charges against Rollins was

      denied as she did not have a right to an appeal.

73.   Defendants treated Plaintiff differently as compared to similarly-situated male employees.

      Specifically, Defendants discriminated against Plaintiff on the basis of her female sex and

      subjected her to unlawful sexual harassment. Further, Defendants retaliated against

      Plaintiff following her engagement in protected activity when she complained of the

      discrimination and sexual harassment to which she was subjected. Defendants, through

      their aforementioned conduct subjected Plaintiff to a hostile work environment.

                 FIRST CAUSE OF ACTION AGAINST DEFENDANT
               (DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 2000)

74.   Plaintiff repeats and realleges each and every paragraph above as if said paragraphs were

      more fully set forth herein at length.

75.   Plaintiff claims Defendants violated Title VII of the Civil Rights Act of 1964, as these titles

      appear in volume 42 of the United States Code, beginning at Section 2000.

76.   Title VII of the Civil Rights Act of 1964, Section 2000e-2, Section 703 “Employer

      Practices” states: “It shall be an unlawful employment practice for an employer – (1) to fail

                                                12
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 13 of 17 PageID #: 13



         or refuse to hire or to discharge any individual, or otherwise to discriminate against any

         individual with respect to his compensation, terms, conditions, or privileges of

         employment, because of such individual’s race, color, religion, sex, or national origin.”

77.      Defendants engaged in an unlawful discriminatory practice by discriminating against

         Plaintiff because of her female sex and by subjecting her to unlawful sexual harassment.

      78. As described above, Defendant has discriminated against Plaintiff due to her gender by

         subjecting Plaintiff to adverse employment action and a hostile work environment in

         violation of Title VII of the Civil Rights Act of 1964.

                   SECOND CAUSE OF ACTION AGAINST DEFENDANT
                    (RETALIATION IN VIOLATION OF 42 U.S.C. § 2000)

79.      Plaintiff repeats and realleges each and every paragraph above as if said paragraphs were

         more fully set forth herein at length.

80.      Title VII prohibits retaliation.

81.      42 U.S.C. § 2000e-3 provides:

         a)      It shall be an unlawful employment practice for an employer to discriminate against
                 any of his employees or applicants for employment, for an employment agency, or
                 joint labor-management committee controlling apprenticeship or other training or
                 retraining, including on-the-job training programs, to discriminate against any
                 individual, or for a labor organization to discriminate against any member thereof
                 or applicant for membership, because he has opposed any practice made an
                 unlawful employment practice by this subchapter, or because he has made a charge,
                 testified, assisted, or participated in any manner in an investigation, proceeding, or
                 hearing under this subchapter.

82.      As described above, Defendants violated this section as set forth herein.

                   THIRD CAUSE OF ACTION AGAINST DEFENDANT
              (DISCRIMINATION IN VIOLATION OF N.Y. EXEC. LAW § 296)

83.      Plaintiff repeats and realleges each and every paragraph above as if said paragraphs were

         more fully set forth herein at length.


                                                  13
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 14 of 17 PageID #: 14



84.    The New York State Human Rights Law, N.Y. Exec. Law 296 provides, in pertinent part:

       “It shall be an unlawful discriminatory practice: (a) For an employer or licensing agency,

       because of an individual's age, race, creed, color, national origin, sexual orientation,

       military status, sex, disability, predisposing genetic characteristics, familial status, marital

       status, or domestic violence victim status, to refuse to hire or employ or to bar or to

       discharge from employment such individual or to discriminate against such individual in

       compensation or in terms, conditions or privileges of employment.

85.    Defendants violated this section as set forth herein.

                      FOURTH CAUSE OF AGAINST DEFENDANT
              (RETALIATION IN VIOLATION OF N.Y. EXEC. LAW § 296)

86.    Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

       paragraphs of this Complaint as if more fully set forth herein at length.

87.    The New York State Human Rights Law, N.Y. Exec. Law 296 provides, in pertinent part:

       “7. It shall be an unlawful discriminatory practice for any person engaged in any activity

       to which this section applies to retaliate or discriminate against any person because he or

       she has opposed any practices forbidden under this article or because he or she has filed a

       complaint, testified or assisted in any proceeding under this article.”

88.    Defendants engaged in an unlawful employment practice by retaliating against Plaintiff.

                     FIFTH CAUSE OF AGAINST DEFENDANT
            (DISCRIMINATION IN VIOLATION OF N.Y.C ADMIN. CODE § 8-107)

101.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

       paragraphs of this Complaint as if more fully set forth herein at length.

102.   New York City Administrative Code § 8-107 provides, in pertinent part: “It shall be

       unlawful discriminatory practice: (a) For an employer or an employee or agent therefore,



                                                 14
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 15 of 17 PageID #: 15



       because of the actual or perceived age, race, creed, color, national origin, gender, disability,

       marital status, partnership status, sexual orientation or alienage or citizenship status of any

       person, to refuse to hire or employ or to bar or to discharge from employment such person

       or to discriminate against such person in compensation or in terms, conditions or privileges

       of employment.”

103.   Defendants engaged in an unlawful employment practice by discriminating against

       Plaintiff and by subjecting her to unlawful sexual harassment.

                      SIXTH CAUSE OF AGAINST DEFENDANT
              (RETALIATION IN VIOLATION OF N.Y.C ADMIN. CODE § 8-107)

104.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

       paragraphs of this Complaint as if more fully set forth herein at length.

105.    New York City Administrative Code § 8-107 provides, in pertinent part: “7. Retaliation.

        It shall be an unlawful discriminatory practice for any person engaged in any activity to

        which this chapter applies to retaliate or discriminate in any manner against any person

        because such person has (i) opposed any practice forbidden under this chapter, (ii) filed a

        complaint, testified or assisted in any proceeding under this chapter, (iii) commenced a

        civil action alleging the commission of an act which would be an unlawful discriminatory

        practice under this chapter, (iv) assisted the commission or the corporation counsel in an

        investigation commenced pursuant to this title, or (v) provided any information to the

        commission pursuant to the terms of a conciliation agreement made pursuant to section 8-

        115 of this chapter. The retaliation or discrimination complained of under this subdivision

        need not result in an ultimate action with respect to employment, housing or a public

        accommodation or in a materially adverse change in the terms and conditions of

        employment, housing, or a public accommodation, provided, however, that the retaliatory

                                                 15
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 16 of 17 PageID #: 16



       or discriminatory act or acts complained of must be reasonably likely to deter a person

       from engaging in protected activity.”

106.   Defendants engaged in an unlawful employment practice by retaliating against Plaintiff.

WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

A.     Declaring that Defendants engaged in unlawful employment practices prohibited by Title

       VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000, et seq., the New York State Human

       Rights Law, N.Y. Exec. Law 290. et seq., and the New York City Administrative Code §

       8-101, et seq by discriminating against Plaintiff on the basis of her sex, by subjecting her

       to unlawful sexual harassment and by unlawfully retaliating against her following her

       engagement in protected activity;

B.     Awarding damages to the Plaintiff, resulting from Defendants’ unlawful discriminatory

       and retaliatory actions against her and to otherwise make her whole for any losses suffered

       as a result of such unlawful employment practice;

C.     Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

       distress, pain and suffering and injury to her reputation in an amount to be proven;

D.     Awarding Plaintiff punitive damages;

E.     Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

       action;

F.     Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

       proper to remedy the Defendants’ unlawful employment practices.




                                               16
Case 1:19-cv-00881-FB-SJB Document 1 Filed 02/14/19 Page 17 of 17 PageID #: 17



Dated: New York, New York
       February 14, 2019


                                           Respectfully submitted,


                                           /s/Nina A. Ovrutsky
                                           White, Hilferty & Albanese
                                           Attorneys for Plaintiff
                                           570 Lexington Avenue, 16th Floor
                                           New York, New York 10022
                                           Ph: (646) 690-8881




                                      17
